     Case 2:20-cv-01485-MCE-KJN Document 17 Filed 03/16/21 Page 1 of 3


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    VALERIE BROOKS, individually and              No. 2:20-cv-01485-MCE-KJN
      on behalf of all others similarly situated,
12
                        Plaintiff,
13                                                  ORDER
             v.
14
      VITAMIN WORLD USA
15    CORPORATION, d.b.a. VITAMIN
      WORLD, a New York corporation; and
16    DOES 1 to 10, inclusive,
17                      Defendant.
18

19          Through this action, Plaintiff Valerie Brooks (“Plaintiff”) brings claims under both

20   the Americans with Disabilities Act, 42 U.S.C. §§ 12181, et seq., and California law.

21   Presently before the Court is an unopposed Motion for Leave to File Amended Answer

22   filed by Defendant Vitamin World USA Corporation, d.b.a. Vitamin World (“Defendant”).

23   ECF No. 12 (“Motion”). For the reasons set forth below, Defendant’s Motion is

24   GRANTED. Plaintiff has previously filed a Motion to Strike Affirmative Defenses Nos. 1-

25   15 and 17-19 (ECF No. 8), which is DENIED as moot.

26          According to Defendant:

27                 In response to concerns raised in the Motion to Strike and to
                   save all parties and the Court time and resources that would
28                 be spent litigating the Motion to Strike, Defendant proposes,
                                                   1
     Case 2:20-cv-01485-MCE-KJN Document 17 Filed 03/16/21 Page 2 of 3


1                  without waiving its right to raise and/or reassert such defenses
                   (affirmative or otherwise), that it will (a) remove from its Answer
2                  Defenses Nos. 1- 8, 11-15, and 18-19; and (b) supplement
                   Defense Nos. 8-10, 15, and 17. These are the only changes to
3                  the Answer for which Defendant seeks leave to amend. In the
                   proposed Amended Answer, Defense Nos. 9-10, 16 (to which
4                  Plaintiff did not object in her Motion to Strike), and 17 from the
                   original Answer are now Defense Nos. 1-4. Pursuant to
5                  Eastern District of California Local Rule 137, the proposed
                   Amended Answer is attached hereto as Exhibit A.
6

7    Motion at 1 (footnote omitted) (emphasis removed).

8           The decision to grant leave to amend under Federal Rule of Civil Procedure

9    15(a)(1)(A) is within the discretion of the district court. Leadsinger, Inc. v. BMG Music

10   Publ’g., 512 F.3d 522, 532 (9th Cir.2008). “Rule 15(a) is very liberal and leave to amend

11   shall be freely given when justice so requires.” AmerisourceBergen Corp. v. Dialysist

12   W., Inc., 465 F.3d 946, 951 (9th Cir. 2006) (citing Bowles v. Reade, 198 F.3d 752, 757

13   (9th Cir.1999)) (internal quotation marks omitted). Under Rule 15(a), leave to amend

14   “generally shall be denied only upon showing of bad faith, undue delay, futility, or undue

15   prejudice to the opposing party.” Chudacoff v. Univ. Med. Ctr. of S. Nevada, 649 F.3d

16   1143, 1152 (9th Cir. 2011).

17          Here, Defendant has timely responded to Plaintiff’s Motion to Strike with the

18   instant Motion. There is no evidence that granting leave to amend would prejudice

19   Plaintiff, cause undue delay, or be an exercise in futility. Nor is there any suggestion that

20   this Motion is sought in bad faith. The Court is further persuaded by the lack of

21   opposition from Plaintiff to the instant Motion. Therefore, Defendant will be afforded the

22   opportunity to amend its Answer.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    2
     Case 2:20-cv-01485-MCE-KJN Document 17 Filed 03/16/21 Page 3 of 3


1           For the reasons set forth above, Defendant’s request to amend its Answer is

2    GRANTED. Motion, ECF No. 12. Plaintiff’s Motion to Strike is DENIED as moot. ECF

3    No. 8. Not later than five (5) days following the date this order is electronically filed,

4    Defendant is DIRECTED to file its amended answer.

5           IT IS SO ORDERED.

6

7           Dated: March 16, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
